Luke, J.
1. The controlling question presented in this record is whether mutual accounts existed between the parties, and it was a question of fact for determination by the jury. See Gunn v. Gunn, 74 Ga. 555 (58 Am. Rep. 447), and cases cited; Hardin v. Stanton, 14 Ga. App. 299 (80 S. E. 698); Civil Code (1910), § 4363.
2. The charge of the court was full and fair. The evidence authorized the verdict, which has the approval of the trial judge. The court did not err in overruling the motion for new trial.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.